Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over EP2679560 (machine translation is cited).
Regarding claims 1-3, EP’560 discloses a paste filler composition with a storage of several months contained in a kit contains from 20 to 30% by weight water, 20 to 40 wt. % calcium carbonate, 20 to 40 wt. % mineral filler, 10 to 20 wt. % calcium sulfate ([0030]). EP267560 further discloses mixing a cement binder comprising aluminous cement with the paste filler ([0059]). Particularly preferred mineral filler is quartz, granite or marble sands or flours or washed sands. The prior art discloses that it is advantageous that the pasty composition contains additionally additives selected from the group consisting of wetting and dispersing agents, defoamers, deaerators, thickeners and processing aids, cement accelerators, plasticizer, and binders or mixtures thereof. The composition contains the above mentioned additives in an amount of from 0.5 to 5% by weight. Optimum results are obtained when the cement retarder is selected from the group consisting of citric acid, tartaric acid, malic acid, citrates, phosphates, phosphonates, phosphoric acids, gluconic acids, glucono-delta-lactone, gluconates, tartrates and zinc compounds, or mixtures thereof ([0035]). The cement accelerator is selected from the group consisting of calcium formates, thiocyanates, lithium salts, lithium carbonates, aluminum compounds, formates and water glass (sodium salt), or mixtures thereof ([0035]). It would have been obvious for one of ordinary skill in the art “obvious to try” to use at least two members selected from the group consisting of an alkali metal salt, an alkaline earth metal salt, and a combination thereof because choosing from a finite number of identified, predictable compounds will have a reasonable expectation of success for one of ordinary skill in the art. 
A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim.
There is no recitation in the claims that the components A and B are separated. Thus, the mixture of the pasty filler and the cement binder prior to curing is read on the claims.
Regarding claim 4, EP’560 discloses that the mineral filler has a grain size of 0.0001 to 1.3 mm ([0031]).
 Regarding claim 5, EP’560 discloses that the mixture of the aforementioned fillers, optionally in admixture with fine-grained alkaline earth metal carbonates, preferably calcium carbonate with a grain size of less than 100 microns, can be used ([0031]).
 Regarding claims 6 and 7, EP’560 discloses that 20 kg of the pasty filler was poured into a container with 5 kg of alumina cement component ([0066-0067]). The water in the pasty filler is about 20-30%. Thus, the ratio of the water/ cement of the prior art read on the claimed range. Generally, differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)
Regarding claim 8, the Examiner respectfully submits that although the prior art combination does not disclose the claimed properties, the claimed properties are deemed to naturally flow from the structure in the prior art combination, since the prior art combination teaches an invention with a substantially similar structure and chemical composition as the claimed invention. The burden is on the Applicants to prove otherwise. Furthermore, the Examiner respectfully submits that the U.S. Patent Office is not equipped with analytical instruments to test prior art compositions for the infinite number of ways that a subsequent applicant may present previously unmeasured characteristics. When as here, the prior art appears to contain the substantial ingredients and applicant's own disclosure supports the suitability of the prior art composition as the inventive composition component, the burden is properly shifted to applicant to show otherwise.
Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over combined teaching of US20100175589 (US’589) and US 4190454 (US’454), further in view of WO2013093344 (US 20140343194, hereinafter (US’194) is cited. 
Regarding claims 1- 5, US’589 disclose a Dual-component paste or slurry system for anchoring ([0081]) comprising a Part A based on retarded aqueous-phase aluminous cement and a Part B in aqueous-phase for initiating the curing process. Part A includes aluminous cement, boric acid or a salt thereof, at least one superplasticizer and water. Part B includes an initiator comprising lithium salts and comprises a mixture of lithium hydroxide and at least one other water-soluble lithium salt, preferably a lithium sulphate or carbonate and water ([0018-0022]). Part A and B comprise fillers. Parts A and B are in paste form ([0024]). An initial-set time shorter than 5 minutes after mixing of the two parts ([0025]). The mineral fillers may be chosen for example among silica smoke, blast furnace slag, fly ashes, limestone fillers, sand, crushed stones, gravels and/or pebbles. The fillers of part A have a maximum diameter of particle smaller than 5 micron and at least 80 wt % of the filler particles of part B have a minimal diameter of particle equal to or greater than 100 microns ([0058-0059] and [0081]).
But it is silent the Part B comprising citric acid and/or tartaric acid. 
However, US’454 discloses that the composition comprising gluconic acid, citric acid, and an alkali carbonate can control the handling time within a sufficiently wide range (col. 1, line 50 - col. 2, line 10).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the citric acid to the Part B system, motivated by the fact that US’454 discloses that the composition comprising gluconic acid, citric acid, tartaric acid, and an alkali carbonate can control the handling time within a sufficiently wide range (col. 1, line 50 - col. 2, line 10).
But it is silent about using phosphoric acid as applicant set forth in the component A.
However, US’194 discloses that phosphorus-containing compounds selected from metaphosphoric acid, phosphorous acid, phosphoric acid, phosphonic acid and any compound could very efficiently replace boric acid for stabilizing aqueous suspensions comprising aluminous cements. These compounds enable to obtain a good level of stabilization at room temperature, to significantly improve stabilization of aqueous suspensions at high temperature ([0019-0020]).
 Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to use the phosphoric acid to the Part a system, motivated by the fact that US’194 discloses that phosphorus-containing compounds selected from metaphosphoric acid, phosphorous acid, phosphoric acid, phosphonic acid and any compound could very efficiently replace boric acid for stabilizing aqueous suspensions comprising aluminous cements. These compounds enable to obtain a good level of stabilization at room temperature, to significantly improve stabilization of aqueous suspensions at high temperature ([0019-0020]).
A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim.
Regarding claim 6, US’589 discloses that the proportions of water in the two parts are chosen so that the water to aluminous cement weight ratio (E/CAC) in the product obtained by mixing parts A and B is lower than 0.65, preferably lower than 0.49[0061]).
Regrading claim 7, US’589 discloses that parts A and B are in paste forms ([0057]).
 Regarding claim 8, the Examiner respectfully submits that although the prior art combination does not disclose the claimed properties, the claimed properties are deemed to naturally flow from the structure in the prior art combination, since the prior art combination teaches an invention with a substantially similar structure and chemical composition as the claimed invention. The burden is on the Applicants to prove otherwise. Furthermore, the Examiner respectfully submits that the U.S. Patent Office is not equipped with analytical instruments to test prior art compositions for the infinite number of ways that a subsequent applicant may present previously unmeasured characteristics. When as here, the prior art appears to contain the substantial ingredients and applicant's own disclosure supports the suitability of the prior art composition as the inventive composition component, the burden is properly shifted to applicant to show otherwise. US’589 discloses that the pH of the product obtained by mixing parts A and B is higher than 12([0063]). US’589 discloses that When the initiator, made of the mixture according to the invention of lithium hydroxide and at least one other water-soluble lithium salt, is mixed with part A comprising the aluminous cement, the pH of the medium increases, which made the aluminous-cement-setting retarder inoperative ([0069]). Thus, it is expected that the Part B has the clamed pH.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1- 10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No.11214519. Although the claims at issue are not identical, they are not patentably distinct from each other because both the application and the patent disclose a substantially similar two-component mortar system.
Claims 1-3, and 5 - 7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No.11214526. Although the claims at issue are not identical, they are not patentably distinct from each other because both the application and the patent disclose a substantially similar two-component mortar system.
Claims 1-5, and 7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No.10815157. Although the claims at issue are not identical, they are not patentably distinct from each other because both the application and the patent disclose a substantially similar two-component mortar system. 
Claims 1-7 and 9-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1- 14 of U.S. Patent No.11214518. Although the claims at issue are not identical, they are not patentably distinct from each other because both the application and the patent disclose a substantially similar two-component mortar system.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHUANGYI ABU ALI whose telephone number is (571)272-6453. The examiner can normally be reached Monday - Friday, 8:00 am- 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on (571)270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHUANGYI ABU ALI/Primary Examiner, Art Unit 1731